UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X

EMILE WESTMORELAND,

                                                            Plaintiff,
                                                                            STIPULATION AND
                              -against-                                     ORDER OF DISMISSAL

CITY OF NEW YORK, POLICE OFFICER DANIEL
SCALCIONE, AND POLICE OFFICER RICHARD                                       19-CV-3567 (LDH) (RML)
ERNYEY,

                                                          Defendants.
                                                                        X
-----------------------------------------------------------------------




                 WHEREAS, the parties have reached a settlement agreement and now desire to

resolve the remaining issues raised in this litigation, without further proceedings and without

admitting any fault or liability;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned, that

        1.       The above-referenced action is hereby dismissed with prejudice; and
      2.    Notwithstanding the dismissal of this action in accordance with this agreement, the

            District Court shall continue to retain jurisdiction over this action for the purpose

            of enforcing the terms of the settlement agreement reached between the parties and

            set forth in the Stipulation of Settlement executed by the parties in this matter.


Dated: New York, New York
______________, 2020



      MALCOLM ANDERSON                                  JAMES E. JOHNSON
      Attorney for Plaintiff                            Corporation Counsel
      PetersonDelleCave LLP                             of the City of New York
      233 Broadway, Suite 1800                          Attorney for Defendants
      New York, NY 10279                                100 Church Street, Room 3-190
                                                        New York, New York 10007




      By:_______________________                        By: ___________________________
         Malcolm Anderson                                   Stephanie Michelle Vilella Alonso
                                                            Assistant Corporation Counsel


                                                        SO ORDERED:


                                                                 s/ LDH
                                                        _______________________________
                                                        HON. LASHANN DEARCY HALL
                                                        UNITED STATES DISTRICT JUDGE


                                                                     April 3
                                                        Dated: ____________________, 2020




                                              2
